Citation Nr: 1531818	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  14-04 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The Veteran had active duty service from September 1968 to September 1971.  He is the recipient of numerous awards and decorations, to include the Combat Infantryman Badge and Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2011 and July 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for bilateral hearing loss and entitlement to a TDIU, respectively.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

As relevant to the Veteran's claim for service connection for bilateral hearing loss, he claims that he was exposed to acoustic trauma coincident with his combat service in Vietnam.  He further alleges that he has experienced hearing loss since service that has progressively worsened.  Therefore, the Veteran contends that service connection for such disorder is warranted.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303-313 (2007).  It is "essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history."  38 C.F.R. § 4.1 (2014).  A medical opinion or examination is adequate where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  A medical examination report must contain not only clear conclusions with supporting data, but also a sufficient discussion and reasoned medical explanation connecting the two.  Stefl, 21 Vet. App. at 124; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

A lay person is competent to report observable symptomatology of an illness or injury.  Barr, 21 Vet. App. at 307-308.  Service connection claim for hearing loss raise unique issues because the readily observable nature of this disorder means lay evidence must be considered when rendering an opinion.  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding a Veteran competent to testify as to in-service acoustic trauma, in-service symptoms or tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation").  Thus, when providing an examination in a hearing loss claim, the examiner must consider and directly address the Veteran's lay statements regarding continuity of hearing loss symptoms through the years.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

It is also worth noting that service connection is not precluded "for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  "[W]here there was no evidence of the Veteran's hearing disability until many years after separation from service, '[i]f evidence should sufficiently demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability, it would follow that the Veteran incurred an injury in service; the requirements of section 1110 would be satisfied.'"  Id. at 160 (quoting Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).  Therefore, a VA examination or opinion in connection with a hearing loss claim will be deemed inadequate if the examiner fails to comment on the Veteran's report of in-service injury and, instead, relies on the absence of evidence in his service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Furthermore, the record reflects that the Veteran is in receipt of the Combat Infantryman Badge and Purple Heart.  As such, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  Applying the Federal Circuit decision in Reeves to this case, the Veteran's assertions based on his combat service establish service incurrence of bilateral hearing loss. The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders.  See Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

A VA medical opinion regarding the etiology of the Veteran's bilateral hearing loss was obtained in April 2011.  After reviewing the record, to include the Veteran's service treatment records and records of his current treatment with hearing aids, the examiner stated that it was less likely than not that the Veteran's present hearing loss was caused by or a result of an event in military service.  In support of this opinion, the examiner cited to the fact that the Veteran entered and discharged from military service with hearing thresholds within normal limits.  Thus, because this opinion relied solely on the absence of hearing loss documented in his service treatment records, the Board finds that this opinion is inadequate.  Specifically, it does not address the Veteran's history of in-service acoustic trauma, nor does it provide a reasoned opinion upon which the Board may evaluate the claim.  Moreover, there is no indication that the Veteran's lay statements were considered.  The Board observes that the Veteran underwent an additional VA audiological evaluation in September 2011; however, no etiology opinion relevant to his bilateral hearing loss was provided.  As the Board finds the April 2011 opinion inadequate, a new opinion is deemed necessary.

Relevant to the Veteran's TDIU claim, he contends that his service-connected ischemic heart disease (IHD), evaluated as 60 percent disabling, renders him unable to secure or maintain substantially gainful employment.  In this regard, the Board notes that he is also service-connected for tinnitus, evaluated as 10 percent disabling, and residuals of shrapnel fragment wound of the right chest, evaluated as noncompensably disabling; however, has not alleged, and the record does not otherwise show or suggest, that such disabilities render him unemployable.  

VA treatment records dated from January 2009 to January 2010 document a diagnosis of coronary artery disease (CAD), a form of IHD, that is treated with medications.  In a VA Form 21-0960A (IHD disability benefits questionnaire), the Veteran's treating VA physician diagnosed IHD and noted that the Veteran has limited capabilities due to IHD. 

At a February 2011 VA examination, it was noted that the Veteran did not have a diagnosis of ischemic heart disease and, as such, it was found that there were no effects of such disorder on his usual occupation.  The Veteran was afforded another examination with opinion relevant to his TDIU claim in September 2011.  The examiner again noted that there was no history or evidence of IHD and, therefore, did not address the impact of such disorder on his usual occupation. 

The Board finds the examination reports inadequate to decide the Veteran's claim for a TDIU.  Indeed, there is no indication that the examiner considered the VA treatment records reflecting a diagnosis of CAD and statement from the Veteran's treating VA provider that documents IHD, and that such limits the Veteran's capabilities.  Therefore, on remand, an opinion should be obtained that provides a full description of the effects of the Veteran's service-connected IHD has on his ordinary activities, to include his employability, for the entire appeal period.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  In this regard, the Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator; however, the Board finds that such an opinion would be helpful in the adjudication of his TDIU claim.  38 C.F.R. § 4.16(a); Geib supra. 

Due to the length of time which will elapse on remand, updated VA treatment records dated from September 2011 to the present from the Salisbury VA Medical Center (VAMC) that are not already associated with the claims file should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from Salisbury VAMC dated from September 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining outstanding treatment records, return the record to the April 2011 VA examiner for an addendum opinion regarding the etiology of the Veteran's current bilateral hearing loss.  The record and a copy of this remand must be made available to the examiner.  The resulting opinion should include a notion attesting that the record has been reviewed in full.  If the April 2011 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The VA examiner should review the entire record pertaining to the Veteran's hearing loss, to include the Veteran's lay statements regarding his in-service noise exposure and history of symptomatology, to include his assertions that bilateral hearing loss was noted during his active service and has continued since such time.

Thereafter, the VA examiner should provide offer an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's current hearing loss is causally or etiologically related to his military service, to include his in-service noise exposure.

The examiner should also offer an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran manifested bilateral hearing loss within one year of his service discharge in September 1971, i.e., by September 1972, and, if so, describe the manifestations.

Any opinion given should be in consideration of the Veteran's entire medical record, to include any lay statements regarding onset of symptoms.  The requested opinion must include an adequate rationale supported by citation to medical treatise evidence or known medical principles.  The VA examiner is reminded that an opinion citing merely to lack of evidence in the claims file and length of time between the Veteran's service and his present diagnosis is, on its own, inadequate.

3.  After obtaining outstanding treatment records, the record should be referred to an appropriate medical professional to assess the functional effects of the Veteran's service-connected IHD on his ordinary activities, to include his employability, for the entire appeal period.  The examiner should review the entire record, to include the medical evidence that note a diagnosis of IHD/CAD and respond to the following:

The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's IHD, on his ordinary activities, to include his employability, for the entire appeal period, taking into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




